Citation Nr: 1826292	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for degenerative osteoarthritis of the lumbar spine, currently evaluated as 20 percent disabling.

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a kidney disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

7.  Entitlement to fibromyalgia (also claimed as joint pain), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches (also claimed as a traumatic brain injury (TBI)).
 
9.  Entitlement to service connection for a gastrointestinal disorder.

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, from November 1990 to August 1991, and from June 2004 to September 2005.  He had additional service in the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304(c).

In an August 2012 rating decision, the RO granted an earlier effective date for service connection for degenerative osteoarthritis of the lumbar spine and assigned a 20 percent evaluation, effective from April 30, 2009.

In a December 2014 rating decision, the RO found that a May 2006 rating decision was clearly and unmistakably erroneous in denying service connection for degenerative disc disease of the lumbar spine with right leg radiculopathy.  The RO granted service connection for the lumbar spine disability and assigned a 40 percent evaluation, effective from September 7, 2005, and a 20 percent evaluation, effective from February 2, 2006.  The RO also granted an earlier effective date for service connection for radiculopathy of the right lower extremity and assigned a 10 percent evaluation, effective from September 7, 2005.

The Board notes that the Veteran submitted a notice of disagreement with a June 2014 rating decision that denied service connection for sleep apnea.  However, he did not submit a substantive appeal following the issuance of an August 2015 statement of the case that addressed that issue.  Therefore, the issue of entitlement to service connection for sleep apnea no longer remains in appellate status, and no further consideration is required.

During the pendency of the appeal, in a December 2017 rating decision, the RO increased the disability rating for the Veteran's radiculopathy of the right lower extremity to 20 percent, effective from October 16, 2015.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for PTSD and degenerative osteoarthritis of the lumbar spine, entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder, and entitlement to service connection for hypertension, chronic fatigue syndrome, fibromyalgia, headaches, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the May 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased rating for radiculopathy of the right lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to an increased rating for radiculopathy of the right lower extremity. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

During the May 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased rating for radiculopathy of the right lower extremity. See hearing transcript, p. 66.  He specifically stated that he was satisfied with the current 20 percent evaluation at that time and that he did not want the issue to remain on appeal.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for radiculopathy of the right lower extremity is dismissed. 


REMAND

The evidence of record suggests that the Veteran's PTSD may have worsened since his last VA examination in August 2015.  Specifically, during the November 2017 hearing, the Veteran indicated that his PTSD symptoms had worsened to the point that he needed inpatient psychiatric treatment.  He noted that he had panic attacks, nightmares, and occasional suicidal thoughts.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected PTSD.

The Veteran was also afforded a VA examination in connection with his service-connected lumbar spine disability in October 2015.  However, in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination report did not include these findings.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.

During the May 2017 hearing, the Veteran also contended that he was hospitalized for a week because he was being overmedicated by VA physicians.  VA treatment notes indicate that the Veteran was hospitalized in 2009 at Druid City Hospital for a kidney and liver disorder due to overmedication. See April 2010, July 2010, and December 2010 VA treatment records.  However, the hospitalization records have not been associated with the claims file.  On remand, the AOJ should obtain such records.

During the May 2017 hearing, the Veteran further reported that he was treated for hypertension, chronic fatigue syndrome, fibromyalgia, headaches, and gastrointestinal complaints at the Tuscaloosa VA Medical Center beginning in 2005.  However, the earliest VA treatment records associated with the claims file are dated in 2010.  Therefore, on remand, the AOJ should obtain any outstanding VA treatment records and associate them with the record.

Additionally, during the May 2017 hearing, the Veteran stated that he was diagnosed with a traumatic brain injury and that he had residual headaches from an improvised explosive device (IED) explosion in Iraq.  This issue was previously evaluated as a claim for service connection for headaches due to an undiagnosed illness.  However, during the hearing, the Veteran clarified that his headaches were caused directly by the explosion during service.  He has not been afforded a VA examination to address this claim.  Therefore, on remand, the Veteran should be afforded a VA examination and opinion to determine the nature and etiology of his headaches. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of those claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD, degenerative osteoarthritis of the lumbar spine, a kidney disorder, hypertension, chronic fatigue syndrome, fibromyalgia or joint pain, and a gastrointestinal disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for private medical records from Druid City Hospital pertaining to a 2009 hospitalization for a kidney and liver disorder.

The AOJ should also secure any outstanding VA medical records.  A specific request should be made for any VA medical records from the Tuscaloosa VAMC dated from 2005 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period in February 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has headaches that are related to his military service, to include any injury or improvised explosive device (IED) explosion therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include, but not limited to, obtaining additional VA medical opinions and/or examinations. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


